Title: From Alexander Hamilton to Lewis Tousard, 15 January 1800
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            N. York Jany. 15th. 1799
          
          I have received your letter of Jany. 13th. relying on Cadet Wilson’s being necessary to you I shall approve of your taking him; but as to compensation which he may expect, I can make no communication, unless it is that my influence will be exerted to procure him whatever his additional labours may merit
          The suggestions contained in the close of your letter will be considered of—
          With—
          Major Tousard
        